DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13, 14, 19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10, 13, 14, 19 and 21 recite relative claim terminology “substantially” such as “substantially the same height”, “substantially uniform” and “substantially fully cured”. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl (U.S. Pre-Grant Publication No. 2014/0030096).

As per claim 1, Dahl discloses a replacement insert for the repair of a joint connecting a wind turbine blade to a rotor hub of a wind turbine, comprising: a bushing (7; figure 9) having a first end, a second end, an outer surface, and an internal passageway (as shown; figure 9); and a cover (39) around at least a portion of the outer surface of the bushing (as shown; figure 9), wherein the replacement insert has a non-circular cross-sectional profile (as shown; figure 9).

As per claim 9, Dahl discloses the replacement insert according to claim 1, and further discloses wherein the cover is formed from a composite material (glass/carbon fibers; paragraph [0064]).

As per claim 10, Dahl discloses the replacement insert according to claim 9, and further discloses wherein the composite material is substantially fully cured (in form of fiber mats, i.e., substantially cured; paragraph [0064]).

As per claim 11, Dahl discloses the replacement insert according to claim 1, and further discloses wherein the replacement insert has an oblong cross-sectional profile (via the arcuate shape of lateral faces 42, 42 of insert 39; figure 9) defined by a major axis and a minor axis, wherein the major axis is greater than the minor axis (inner and outer surfaces 64, 65 are shown to be longer than the height of the lateral faces 42, 43; figure 9).

(64, 65), a first arcuate surface (42) extending between the first and second planar surfaces (as shown; figure 9), and a second arcuate (43) surface extending between the first and second surfaces and opposed to the first arcuate surface (as shown; figure 9).

As per claim 13, Dahl discloses the replacement insert according to claim 12, and further discloses wherein the first and second arcuate surfaces have a substantially constant radius of curvature (as shown; figure 9).

As per claim 14, Dahl discloses the replacement insert according to claim 13, and further discloses wherein the substantially constant radius of curvature is substantially equal to the minor axis (as shown; figure 9).

As per claim 15, Dahl discloses the replacement insert according to claim 1, and further discloses a chamfer at a tip of the replacement insert (at 41; figure 9).

As per claim 16, Dahl discloses the replacement insert according to claim 1, and further discloses wherein the cover (39) includes a plurality of layers of fibrous material (layers 16, 37; figure 9).

As per claim 25, Dahl discloses the replacement insert according to claim 1, and further discloses wherein the replacement insert is configured to be initially separate from the wind turbine blade and attachable to the blade as an assembled unit (insert 39 is separately manufactured from the wind turbine blade; paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhal in view of Official Notice.

As per claims 19-21, Dahl discloses the replacement insert according to claim 16. Dahl does not explictly disclose wherein at least one of the plurality of layers includes a fiber roving, wherein the fibers of the roving are oriented in a direction substantially perpendicular to a longitudinal axis of the bushing (claim 19), wherein at least one of the plurality of layers includes a biaxial fiber sheet, wherein the fibers of the biaxial fiber sheet are oriented at +/−45 degrees relative to a longitudinal axis of the bushing (claim 20), and wherein at least one of the plurality of layers includes a unidirectional fiber sheet, wherein the fibers of the unidirectional fiber sheet are oriented substantially parallel to a longitudinal axis of the bushing (claim 21). 
The examiner takes an official notice that composite fiber material with fibers oriented in the longitudinal unidirectional, biaxial direction at +/- 45 degrees the longitudinal direction, and the direction perpendicular to the longitudinal direction are the most common fiber orientations as they provide good strength in one direction or two directions. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s plurality of layers of fibers to be oriented in one of the three directions (longitudinal, biaxial at +/- .


Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhal in view of Jacobsen (U.S. Pre-Grant Publication No. 2017/0045032).

As per claims 23 and 24, Dahl teaches the replacement insert according to claim 1. Dahl does not explictly disclose a plug positioned in the second end of the bushing and extending therefrom, wherein the cover is disposed around at least a portion of an outer surface of the plug (claim 23), a seal disposed in the internal passageway of the bushing, wherein the seal is configured to prevent a contamination agent introduced into the passageway at the first end from reaching the second end of the bushing (claim 24). 
Jacobsen is an analogous prior art in that it deals with a bushing assembly for wind turbine blade. Jacobsen teaches a plug (382; figure 7) positioned in the second end (386) of the bushing (380) and extending therefrom (as shown; figure 7), wherein the cover is disposed around at least a portion of an outer surface of the plug (insert 50 (cover) disposed around outer surface of bushing 40 or bushing system 340 having the anchor element 382; figures 3, 4, 7) and a seal (390) disposed in the internal passageway of the bushing (as shown; figure 7), wherein the seal is configured to prevent a contamination agent introduced into the passageway at the first end from reaching the second end of the bushing (bolt 390 can act as an obstruction to prevent contaminants to reach second end 386; figure 7). 
Jacobsen teaches the anchor element (plug) having the bolt (seal) acts to retain the threaded element in the wind turbine blade and provide a smooth transition in stiffness (paragraphs [0106], [0107]). 
(paragraphs [0106], [0107]). 


Allowable Subject Matter
Claims 2-4, 6-8 are allowed.
Claims 17, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2 contains allowable subject matter “a plurality of protrusions extending from the outer surface of the cover and configured to operate as spacers when the replacement insert is positioned in a bushing cavity in the wind turbine blade, the plurality of protrusions defining a gap between the outer surface of the replacement insert and the walls that define the bushing cavity”.
In the closest prior art, Dahl teaches a replacement insert for the repair of a joint connecting a wind turbine blade to a rotor hub of a wind turbine, comprising: a bushing (7; figure 9) having a first end, a second end, an outer surface, and an internal passageway (as shown; figure 9); and a cover (39) around at least a portion of the outer surface of the bushing (as shown; figure 9).
In another prior art, Ayrle (U.S. Patent No. 7,309,199) teaches a fastener having a plurality of protrusions (26; figure 1) extending from the outer surface of the fastener and configured to operate as spacers when positioned in a cavity (as shown; figure 2), the plurality of protrusions defining a gap between the outer surface of the fastener and the walls that define the cavity (as shown; figure 2).
However, Ayrle is not an analogous prior art in that Ayrle deals with a sprue dowel used during a sand casting process and does not teach its use in a wind turbine blade. Furthermore, Ayrle’s protrusion does not extend from the outer surface of the cover surrounding a bushing.
Lor et al. (U.S. Patent No. 10,605,296) also teaches a bushing having a plurality of protrusions extending from the outer surface of the bushing. However, Lor also does not teach the protrusions extending from the outer surface of the cover surrounding a bushing.
No prior art of record sufficiently teaches the allowable subject matter of claim 2 and therefore it would not be obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

Claims 3-8 also contain allowed subject matter by virtue of their dependency on claim 2.

Claim 17 contains allowable subject matter wherein the fibers of adjacent layers are oriented in different directions. No prior art of record sufficiently teaches wind turbine blade insert having adjacent fiber layers oriented in direction directions.

Claim 18 also contains allowable subject matter by virtue of its dependency on claim 18.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (U.S. Pre-Grant Publication No. 2020/0392936) teaches an insert having a tapered end.
Jalmer (U.S. Pre-Grant Publication No. 2020/0332762) teaches an insert having an “I” shape.
Bech (U.S. Patent No. 10,975,838) teaches a fastener having an oblong shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745